          Case 3:19-cv-00300-KGB Document 9 Filed 01/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

CLARENCE ANDERSON,
ADC # 165441                                                                         PLAINTIFF

v.                              Case No. 3:19-cv-00300 KGB-BD

TY FRAISER, et al.                                                               DEFENDANTS

                                             ORDER

       The Court has received a Recommended Disposition by United States Magistrate Judge

Beth Deere (Dkt. No. 7). No objections have been filed, and the time for filing objections has

passed. After careful review, the Court concludes that the Recommended Disposition should be,

and hereby is, approved and adopted in its entirety as this Court’s findings in all respects (Id.).

The Court dismisses without prejudice plaintiff Clarence Anderson’s claims (Dkt. No. 2).

       It is so ordered this 19th day of January, 2021.


                                                     _______________________
                                                     Kristine G. Baker
                                                     United States District Judge
